 

Exhibit 10.7(d)

 

REF:GB78191711004-4

 

Guaranteed Maximum Contract

 

Natural person as a guarantor

 

 

 

 

CHINA EVERBRIGHT BANK

 

Directory

 

Chapter one General     Chapter two Definition     Chapter three The principal
debt secured by     Chapter four Guaranteed way     Chapter five Warranty    
Chapter six Warranty period     Chapter seven The documents the guarantor shoud
submit     Chapter eight Representations and Warranties of guarantor     Chapter
nine Guarantor’s commitment     Chapter ten The nature and effectiveness of
security     Chapter eleven Events of default     Chapter twelve others    
Chapter thirteen Applicable Law and Dispute Resolution     Chapter fourteen
Effectiveness ,change and release of the contract     Chapter fifteen Attachment
    Chapter sixteen Supplementary

 

 

 

 

Guaranteed Maximum Contract

 

Natural person as a guarantor

 

Guarantor: Pan Dangyu ID number: *** Address: *** Living Address: No 68, Xinxia
Road, Pinghu Street, Longgang District, Shenzhen Zip code: 518111 TEL: 89686236
FAX: 89686819

Attorney:

(Required to provide a power of attorney signed by the guarantor)

ID number:

Address:

Living Address:

Zip code:

TEL:

FAX:

 

Creditor: China Everbright Bank Co., Ltd, Shenzhen Branch Address: No.26 of 7th
Zizhu Road Zhuzilin, Futian District, Shenzhen 518000

Legal representative/Person in charge: Peng Jianping

Managers: Yang Xiaolin TEL: 0755-81483044 FAX: 0755-28138641

 

Chapter one General

 

To ensure the fulfillment that, 24th Jan, 2018, SPRIINGPOWER TECHNOLOGY
(SHENZHEN) CO., LTD. (hereinafter referred to as "fiduciary") signed with the
creditor numbered ZH78191711004 "Comprehensive Credit Agreement" (hereinafter
referred to as " Comprehensive Credit Agreement ") ,guarantor is willing to
provide the maximum amount of credit joint liability guarantee to secure
fiduciary will pay off the entire debt under its "comprehensive credit
agreement" timely and fully.

 

After reviewing , the creditor agreed to accept a guarantee provided by the
guarantor. In order to clarify both the guarantor and the creditor rights and
obligations We formulated this contract guided by the principles of equality and
mutual benefit, in accordance with the provisions of relevant laws and
regulations.

 

Chapter two Definition

 

Article 1 Unless the context requires or the Contract requires , in this
Contract:

 

 

 

 

Master contract: refers to creditor and fiduciary signed the "Comprehensive
Credit Agreement" as well as the creditor and fiduciary signed a specific credit
business contract or agreement under "comprehensive credit agreement" for each
credit business.

 

Specific credit business contract or agreement refers to the creditor guided by
"comprehensive credit agreement" provide the single specific credit business
contract or agreement to the fiduciary, which is signed with the fiduciary
including the local currency and the foreign currency loans, trade finance,
discount, acceptances, letters of credit, guarantees, factoring, guarantees and
other off-balance sheet credit payment form (collectively, "specific credit
business").

 

Chapter three The principal debt secured by

 

Article 2 The principal debt secured by the guarantor is all the specific credit
business incurred under the contract or agreement signed by creditor and
fiduciary based on the master "comprehensive credit agreement" .The guaranteed
maximum principal debt for "Comprehensive Credit Agreement" is RMB thirty
million.

 

Of the following cases, the main contract claims to determine:

 

(One) identify expiry of the period of the main contract;

 

(Two) the new creditor can not happen;

 

(Three) the creditor and the fiduciary terminate the contract or the creditor
and the guarantor terminate the contract;

 

(Four) the fiduciary or the guarantor is declared bankrupt or is revoked,
suspended, canceled or dissolution;

 

(Five) other cases law claimed.

 

Chapter four Guaranteed way

 

Article 3 Guarantor provided the joint and several liability guarantee under the
contract

 

Chapter five Warranty

 

Article 4 Guaranteed under this contract include: a fiduciary under the contract
shall repay or pay the debt principal to the main creditor, interest (including
statutory interest, agreed interest and penalty interest), compound interest,
fees, liquidated damages, compensation, the cost of the claim, (including, but
not limited to, litigation costs, attorneys' fees, notary fees, implementation
costs, etc.) and all other fees payable (above together referred to as
"collateralized debt obligations").

 

Article 5 Creditor used to indicate any credit secured debt under the contract
or any proof payable ,unless there is manifest error, the two sides should be
the conclusive evidence of the relationship between credit and debt and is
binding on the guarantor.

 

 

 

 

Chapter six Warranty period

 

Article 6 each specific credit business guarantee period under "Comprehensive
Credit Agreement" calculated separately since specific contract or agreement
fiduciary obligations to fulfill the expiration date (as required by law or
agreement which led to the events specific credit business contract or agreement
early maturity, compared with earlier due date) two years.

 

Chapter 7 The documents the guarantor shoud submit

 

1. The guarantor or agent valid original signed copy of this contract;

 

2. Guarantor of identity documents;

 

3. Prove creditworthiness of guarantors proof of assets or other information;

 

4. Guarantor reasonably required to provide credit and other documents.

 

For a copy of the above documents, are subject to the guarantor or the
authorized signatory signature confirmation that the copy is true, complete and
valid documents.

 

Chapter 8 Representations and Warranties of guarantor

 

Article 8 Guarantor make the following representations and warranties to the
creditor here :

 

1. Guarantor is a full civil capacity of natural persons, have full
qualifications and authority to enter into and perform this contract, and can
independently bear civil liability.

 

2. Guarantor has carefully read and fully understood the contract and this
contract to accept the Lord contents guarantor execution and performance of this
contract is voluntary, under this contract in the full meaning of true
representation.

 

3. Guarantor to the creditor to provide all the documents are accurate, true,
complete and effective, and to provide a copy of the form of documents are
consistent with the original.

 

4. Guarantor signing and implementation of the contract does not violate its
position as a party to any other contract or agreement, and any laws or
regulations applicable thereto. Guaranteed under this contract will not be
subject to any restrictions.

 

5. To ensure that the contract legality, validity or enforceability of the
guarantor has been completed or will complete all required registration, filing
or notary procedures.

 

6. This contract is legally valid, on the guarantor constitute a legally binding
obligation

 

7. Do not currently exist and will be anything involving guarantor or surety
guarantor's financial position to meet its obligations under this contract and
adversely affect the ability of litigation, arbitration or administrative
proceedings.

 

8. Guarantor did not occur or exist any event of default.

 

Article 9 the representations and warranties of the guarantor in the life of the
contract shall remain correct and that the guarantor will be ready by the
creditor's request for further documents.

 

Chapter nine Guarantor’s commitment

 

Article 10 before all of the secured debt repaid ,the guarantor shall comply
with the following provisions:

 

1 The guarantor shall immediately notify the creditor any of the following
events:

 

(1) the occurrence of any event of default;

 

(2) relates to the guarantor or any major operating assets of
litigation,arbitration or administrative proceedings;

 

 

 

 

(3) the guarantor income substantially reduced significantly, the loss of
economic resources such as lost or may lose its ability to perform the case;

 

(4) the guarantor change residential address and communication.

 

2. In the life of the contract, as long as all of the secured debt is not
repaid, except with the prior written consent of the creditor, the guarantor
shall not sell, transfer, split or otherwise dispose of any of its major assets
in the form

 

3. In the life of the contract, before the completion of the all the secured
debt fully settled, guarantor will not be in respect of its generation of a
fiduciary to the creditor settlement of any sum or its fiduciary may be entitled
to any other creditor, to the fiduciary recourse or claim right

 

4. If a fiduciary fails to pay the secured debt timely, the guarantor shall,
upon receipt of payment in writing to the creditor within seven working days of
the creditor, the creditor unconditionally in the manner required by a fiduciary
on behalf of the creditor payment of such debts.

 

5. If the guarantor fails to credit the person's request to timely payment of
any sum under the contract, the creditor entitled to directly from the guarantor
to the creditor or credit to any other person within the system of opening
branches directly deduct any account, without having to obtain the prior consent
of the guarantor.

 

6. Upon the request of the creditor, the guarantor shall be required to pay
immediately to the credit or compensation for costs and losses following:

 

(1) Credit artificially realize the rights under this contract incurred all
costs and expenses (including but not limited to attorney's fees, court costs,
fees and all other executive actual expenditure); and

 

(2) due to violation of the contract and the guarantor to the creditor liable
for any other losses

 

Chapter ten The nature and effectiveness of security

 

Article 11 This contract guarantees established by independent credit secured
debt artificially made by any other guarantee. Credit to exercise rights under
this contract without first implementation of its former holdings of any other
guarantees (whether material or human security guarantees), and need not first
to the fiduciary or any other third party to take any other relief measures.

 

Chapter eleven Events of default

 

Article 12 Each of the following events and issues constitute Guarantor in the
event of default under the contract:

 

1. Master contract any event of default occurs under;

 

2. Guarantor under this contract made representations, warranties or
undertakings are recognized as incorrect or untrue;

 

3. The main part of any contract for any reason is no longer fully valid, or is
terminated for any reason or restricted;

 

4. Occurred against the guarantor or a substantial operating assets litigation,
arbitration or administrative proceedings;

 

 

 

 

5. Guarantor is in breach of its present obligations under the contract or the
occurrence of other people think that credit will adversely affect the creditor
rights under this Contract other events.

 

Article 13 of the event of default has occurred, as the case is entitled to take
credit of any one or more of the following measures:

 

1. Exercise credit in the main contract and enjoyed under this contract remedies
for breach of contract;

 

2. Guarantor in accordance with the requirements of the contract responsibility
of guarantee;

 

3. Exercise of the creditor was secured debt may have any other security
interest.

 

Chapter twelve others

 

Article 14 Without the prior consent of the creditor, the guarantor shall not
transfer or otherwise dispose of their under this contract in whole or part of
the obligations.

 

Article 15 of people give credit guarantors any grace, discount or delay, shall
not affect, damage or limit the creditor under this contract and the laws and
regulations and all the rights; no person should be treated as credit rights
under this Contract and interest waiver, does not affect the guarantor under
this contract from any liability and obligations.

 

Article 16 If at any time any of the terms of this contract are in any way or
becomes illegal, invalid or unenforceable, the other provisions of this contract
the legality, validity or enforceability is not affected or impaired.

 

Article 17 of the contract, the guarantor shall be guaranteed full payment of
the debt, offset shall not make any claim, nor shall any conditions.

 

Article 18 The contract mutual issue relating to this contract notice
requirements should be made in writing, sent to the home page of this contract
the parties listed in the address or fax. Any party to change its address or
fax, the need for timely notice to the others.

 

Communications between the parties, such as by hand, after delivery shall be
deemed to be served; if sent by registered letter, and in three days after
sending a registered letter shall be deemed to be served; if sent by facsimile ,
shall be deemed to be served at the time of issue. However, given the
guarantor's credit file, you need to actually received before the creditor is
deemed served

 

Chapter thirteen Applicable Law and Dispute Resolution

 

Article 19 This contract and the contract to any matters covered by applicable
PRC laws (excluding Hong Kong, Macau and Taiwan law), and in accordance with
laws of the PRC (excluding Hong Kong, Macau and Taiwan law) explained.

 

Article 20 During the performance of this contract or in connection with all
disputes relating to this contract, the two parties settled through friendly
consultations. Negotiation can not reach agreement, either party may apply to
the credit people local people's court.

 

 

 

 

Chapter fourteen Effectiveness ,change and release of the contract

 

Article 21 This contract is signed by the guarantor and the creditor or agent
authorized representative / responsible person or agent or stamped signature and
seal of the date.

 

Article 22 After the commencement of this contract, either party may change or
premature termination of the contract. If we need to change or cancel the
contract, the guarantor and the creditor shall be approved by mutual agreement,
and reach a written agreement. Prior written agreement is reached, the
provisions of this contract is still valid.

 

Chapter fifteen Attachment

 

Article 23 The matters covered in this contract, the guarantor and the creditor
both parties may otherwise agree in writing, as an annex to this contract.
Hereto are an integral part of this contract, this contract have the same legal
effect.

 

Article 24 of the annex to the contract include:

 

1.

 

2.

 

Chapter sixteen Supplementary

 

Article 25 of the original contract a formula 2 copies guarantor holding 1
copies of credit people who 1 copies of the same legal effect.

 

Article 26 This Contract 24th Jan, 2018 by the guarantor and the creditor in
Shenzhen signed.

 

Article 27 The parties to the contract agree to this contract notarized promise
to give the contract unenforceable. When a fiduciary, the guarantor is not
fulfilled, or if the debt is not completely fulfill the laws and regulations,
the implementation contract creditor claims, guarantees the right circumstances,
the creditor has the right to direct the people's court having jurisdiction for
enforcement. Fiduciary, guarantor loan made under this contract enforcement
application without any objection. (This section is optional terms, the parties
choose this contract [2]. 1, applies; 2, does not apply.

 

 

 

 

This page is page contract signed by both parties, no text)

 

Guarantor or agent (Signature):

Creditor (stamp):

 

Legal Representative / CEO:

(Or agent)

 

 

 

